UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6876


WILLIAM BAGGETT,

                       Petitioner – Appellant,

          v.

JOSEPH HALL; REUBEN FRANKLIN YOUNG,

                       Respondents - Appellees.



                             No. 11-6877


JAMES POWELL,

                       Petitioner – Appellant,

          v.

SANDRA THOMAS; REUBEN FRANKLIN YOUNG,

                       Respondents - Appellees.



                             No. 11-6878


LEROY RICHARDSON,

                       Petitioner – Appellant,

          v.

HERBERT JACKSON; REUBEN FRANKLIN YOUNG,
                      Respondents - Appellees.



                             No. 11-6879


JOSEPH SEABORN,

                      Petitioner – Appellant,

          v.

OLIVER WASHINGTON, SUPT.; REUBEN FRANKLIN YOUNG,

                      Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief   District  Judge.     (5:10-hc-02226-D;  5:10-hc-02227-D;
5:10-hc-02228-D; 5:10-hc-02230-D)


Submitted:   June 14, 2012                  Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sarah Jessica Farber, NORTH CAROLINA PRISONER LEGAL SERVICES,
INC., Raleigh, North Carolina, for Appellants.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Mary Carla
Hollis, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            In these consolidated appeals, William Baggett, James

Powell, LeRoy Richardson, and Joseph Seaborn seek to appeal the

district court’s order denying relief on their 28 U.S.C. § 2254

(2006) petitions.          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                           See 28

U.S.C. § 2253(c)(1)(A) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”      28     U.S.C.      § 2253(c)(2).        When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating         that    reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see      Miller-El    v.    Cockrell,      537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Baggett, Powell, Richardson, and Seaborn have not made the

requisite    showings.            Accordingly,      we    deny    their    motions   for

certificates       of    appealability       and     dismiss      the   appeals.      We

dispense    with        oral   argument      because       the     facts    and    legal

                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                4